Case 3:21-cv-00402-KAD Document 76 Filed 08/25/21 Page 1of5

UNITED STATES DISTRICT COURT

 

 

For the
DISTRICT OF CONNECTICUT
URLEEN NAUGHTON )
Plaintiff, CASE NO.: 3:21-CV-402 (KAD)
)
V. PLAINTIFF’S SECOND
) MOTION FOR EXTENSION
)
ADAM GUTCHEON, et al., in their individual capacities, August 25, 2021
Defendants.
)
MOTION FOR EXTENSION

 

1. COMES NOW, Plaintiff by and through counsel moves the Court pursuant to Local
Rule 7, for a Motion for Extension in order to respond to defendants’ six (6) motions to Dismiss
filed by the fifteen (15) defendants.

2. The initial complaint was filed on March 23, 2021, by the Plaintiff's former counsel,
which comprised seven (7) initial defendants. Ct. Doe. 1

3. Six of the defendants were served in April, with the exception being Defendant Trinks,
who was served a few days later, on April 20, 2021. Ct. Doe. 15

4. On or around May 17, 2021, the Plaintiff amended her complaint and added thirty-four
(34) new counts and eight (8) new defendants.

5. Beginning on May 26, 2021, the initial seven (7) defendants (Gutcheon, Jaamal,
Grossman, Smith, Trinks, Bress, and Garibay) filed their second round of Motions for Extension
in order to specifically respond to the Plaintiff's Amended Complaint.

6. Thereafter, all eight new defendants were served with the summons and Amended
Complaint between May 30, 2021 (four defendants, Schumsky. Englemann, McAllister, and
Englemann), The Windsor Housing Authority (WHA) was served with process on June 9, 2021,

L
Case 3:21-cv-00402-KAD Document 76 Filed 08/25/21 Page 2 of 5

and the remaining four new defendants (Joe Chaisson, The Journal Inquirer, The Windsor
Weekly Journal and Anthony Zepperi were served on or around June 27, 2021. Ct. Doc. 48

7. On June 21, 2021, Defendants Grossmann, McAllister and Smith filed their Motion to
Dismiss. Ct. Doc. 56

8. On June 21, 2021, Defendants Bress and Trinks filed their Motion to
Dismiss. Ct. Doc. 57

9. On June 21, 2021, Defendants Englemann, Gutcheon, Jamaal, Schumsky, and the WHA
filed their Motion to Dismiss. Ct. Doc. 58

10. On June 21, 2021, Defendant Garibay filed her Motion to Dismiss. Ct. Doc. 59

11. On June 21, 2021, Defendants Journal Inquirer and Joe Chaisson filed their Motion to
Dismiss. Ct. Doc. 60

12. On June 22, 2021, Defendants Windsor Journal Weekly and Anthony Zepperi filed their
joint motion to dismiss. Ct. Doe 71

13. On July 12, 2021, the Plaintiff filed her first motion for an extension of time to August
21, 2021 respond to the six (6) set of defendants’ motions to dismiss, because Plaintiff's counsel
was embroiled in discovery in three other cases, Anderson v. Lorenzo Smith, et al., 3: 20-cv-
00370 (VAB), and Johnson v. Gonzalex, et al., 3:21-cv-00585 (AVC), and Johnson v. Hughes, et
al., 3:19-cv-508 (AVC). Ct. Doc 63

14. The Plaintiffs motion for extension was granted by the Court to August 21, 2021. Ct.
Doc 64

15. On August 3, 2021, the Court conducted its first status conference and all parties
consented to, and the Court ordered Plaintiff to submit her responses to the six (6) motions to

dismiss by September 4, 2021.
Case 3:21-cv-00402-KAD Document 76 Filed 08/25/21 Page 3 of 5

16. On Saturday, August 21, 2021, Plaintiff's counsel learned that she had left the country on
an emergency trip outside the country.

17. Plaintiff's counsel’s four (4) calls to Plaintiff were unsuccessful. Currently, Plaintiffs
counsel is unaware of the date of her return to the United States, and he has not been able to
confer with her, regarding her responses to defendants’ motions to dismiss.

18. On or around Monday, August 23, 2021, Plaintiff's counsel communicated the situation
to all defendants’ counsel and their consents to request this motion for an extension was sought.

19. All defendants have consented to the Plaintiff's second motion for extension for ten (10)
days, not exceeding September 14, 2021.

20. The Plaintiff does not believe the defendants will be prejudiced by this request, as the
case is in its initial stages.

21. The Plaintiff believes there is good cause to make her request for this extension, and she

prays the Court will grant her request for an enlargement of time to September 14, 2021.

FOR THE PLAINTIFF,
URLEEN NAUGHTON,

BY /S/ Dated: August 25, 2021
Richard C. Gordon, Esq.,

Fed Bar No.: ct27288

40 Court Street

Windsor, CT 06095

Tele: (860) 534-0547

Email: rcgordonlaw@gmail.com

 
Case 3:21-cv-00402-KAD Document 76 Filed 08/25/21 Page 4 of 5

UNITED STATES DISTRICT COURT
For the
DISTRICT OF CONNECTICUT

 

URLEEN NAUGHTON )
Plaintiff, CASE NO.: 3:21-CV-402 (KAD)
)
V. PLAINTIFF’S SECOND
) MOTION FOR EXTENSION

 

)
ADAM GUTCHEON, et al., in their individual capacities, August 25, 2021
Defendants.
)
[Proposed Order]
MOTION FOR EXTENSION

 

Based on the Plaintiff's forgoing Motion for an Enlargement of Time to September 14,

2021, for the Plaintiff to file her responses to the Defendants’ Motions to Dismiss, The Court:

 

Grant

Denied

 

Hon. Kari A. Dooley, U.S.D.J.
Case 3:21-cv-00402-KAD Document 76 Filed 08/25/21 Page 5of5

CERTIFICATION OF SERVICE
The undersigned counsel certifies that a copy of the foregoing Motion for an Enlargement
of Time in which to file the Plaintiff's Responses to the Defendants’ Motion to Dismiss will be
served upon the Defendants on or immediately after August 25, 2021, via the Court’s electronic

filing system within the time proscribed by the FRCP and Local Rules to all counsel of record.

FOR THE PLAINTIFF,
URLEEN NAUGHTON,

BY /S/ Dated: August 25, 2021
Richard C. Gordon, Esq.,

Fed Bar No.: ct27288

40 Court Street

Windsor, CT 06095

Tele: (860) 534-0547

Email: rcgordonlaw@gmail.com

 
